On Remand from the Supreme Court

YATES, Judge.
The prior judgment of this court has been reversed by the Supreme Court of Alabama and the case remanded. See Ex parte E.D., 777 So.2d 113 (Ala.2000). The judgment of the juvenile court is reversed and the case is remanded for further proceedings consistent with the Supreme Court’s opinion. The trial court is instructed to consider the merits of the mother’s ineffective-assistance-of-counsel claim.
REVERSED AND REMANDED WITH INSTRUCTIONS.
ROBERTSON, P.J., and MONROE, CRAWLEY, and THOMPSON, JJ., concur.